Marshall, Justice.
In this case, the appellant was convicted of multiple counts of bribery under Code Ann. § 26-2301 (2), and he was also convicted of one count of criminal use of an article with an altered identification mark under Code Ann. § 26-1506 (a).
Jurisdiction of this appeal in this court is predicated on the appellant’s attacks on the constitutionality of §§ 26-1506 and 26-2301. However, the appellant has withdrawn the enumeration of error in which the constitutionality of § 26-1506 is attacked. And in King v. State, 246 Ga. 386 (2) (271 SE2d 630) (1980), we have recently upheld the constitutionality of § 26-2301 against the argument that it is unconstitutionally vague, which is the basis for the constitutional attack here.
*737Decided June 23, 1981.
Charles D. Read, Jr., for appellant.
Robert Keller, District Attorney, Jack T. Wimbish, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, Mary Beth Westmoreland, Assistant Attorney General, for appellee.
Accordingly, the. appeal must be transferred to the Court of Appeals.

Appeal transferred.


All the Justices concur.